EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. James White, Registration No. 74092 on 7/23/2021.

The following claims have been amended:

1. (Currently Amended) A method of controlling one or more utility devices in an environment via a control system based on user input, wherein said user input is obtained through a mobile communication device external to said control system, the method comprising:
receiving, by a sensor device, a sensor signal and determining from the sensor signal, by a controller, a location data of the mobile communication device, the location data corresponding to a physical location of the mobile communication device within a space;
wherein the determining of the location data comprises determining location sequence data representative of a motion of the mobile communication device along a trajectory through the space and determining a gesture zone and a size or shape of [[a]] the gesture zone based on the location sequence data;
providing, through the mobile communication device, a feedback signal in response to said determining of the location data, the feedback signal providing feedback information on said location data, wherein providing the feedback information includes displaying on a touch sensitive display screen of the mobile communication device an augmented reality visual representation of the determined gesture zone embedded in an image of the space;

modifying, by the controller, based on said manipulation instruction command and the location data of the mobile communication device, at least one spatial dimension of the gesture zone defined by the location data;
generating, by the controller, the gesture zone within the space based on the modified gesture zone; and
monitoring the generated gesture zone within the space in order to identify user gesture inputs within the generated gesture zone and operating, by the control system, the one or more utility devices according to the identified user gesture inputs.  

14. (Currently Amended) A computer program product comprising non-transitory computer readable instructions that, when executed by a processor, cause a mobile communication device to perform a method of controlling one or more utility devices in an environment via a control system based on user input, wherein the mobile communication device is external to said control system, the method comprising:
receiving, by a sensor device, a sensor signal and determining from the sensor signal, by a controller, a location data of the mobile communication device, the location data corresponding to a physical location of the mobile communication device within a space;
wherein the determining of the location data comprises determining location sequence data representative of a motion of the mobile communication device along a trajectory through the space and determining a gesture zone and a size or shape of [[a]] the gesture zone based on the location sequence data;
providing, through the mobile communication device, a feedback signal in response to said determining of the location data, the feedback signal providing feedback information on said location data; wherein providing the feedback information includes displaying on a touch sensitive display screen of the mobile communication device an augmented reality visual representation of the determined gesture zone embedded in an image of the space;
receiving, via the touch sensitive display screen of the mobile communication device, an input signal indicative of a manipulation instruction command, wherein receiving the input signal comprises manipulating the augmented reality visual representation of the gesture zone on the display screen by touch gestures and generating manipulation instruction commands corresponding to said manipulating, wherein the manipulation instruction commands include changing a size and a shape of the gesture zone;
modifying, by the controller, based on said manipulation instruction command and the location data of the mobile communication device, at least one spatial dimension of the gesture zone defined by the location data;
generating, by the controller, the gesture zone within the space based on the modified gesture zone; and
monitoring the generated gesture zone within the space in order to identify user gesture inputs within the generated gesture zone and operating, by the control system, the one or more utility devices according to the identified user gesture inputs.  

15. (Currently Amended) A system for controlling one or more utility devices in an environment, the system comprising:
a mobile communication device;
a control system external to the mobile communication device comprising an image capture device for obtaining images from a space, and a controller for determining from said images location data of the mobile communication device in said space, the location data corresponding to a location of the mobile communication device, wherein the determining of the location data comprises determining location sequence data representative of a motion of the mobile communication device along a trajectory through the space and determining a gesture zone and a size or shape of [[a]] the gesture zone based on the location sequence data,
wherein the control system further comprises a transceiver for exchanging data with the mobile device, for providing the location data to the mobile communication device and for receiving gesture zone definition data from the mobile communication device;
where the mobile communication device provides a feedback signal in response to said determining of the location data, the feedback signal providing feedback information on said location data; wherein providing the feedback information includes displaying on a touch sensitive display screen of the mobile communication device an augmented reality visual representation of the determined gesture zone embedded in an image of the space;
wherein the mobile communication device receives, via the touch sensitive display screen of the mobile communication device, an input signal indicative of a manipulation instruction command, wherein receiving the input signal comprises manipulating the augmented reality visual representation of the gesture zone on the display screen by touch gestures and generating manipulation instruction commands corresponding to said manipulating, wherein the manipulation instruction commands include changing a size and a shape of the gesture zone;
wherein the mobile communication device modifies, based on said manipulation instruction command and the location data of the mobile communication device, at least one spatial dimension of the gesture zone defined by the location data;
receiving, by the control system, from the mobile communication device, the modified gesture zone and generating the gesture zone within the space based on the modified gesture zone; and
monitoring, by the control system, the generated gesture zone within the space in order to identify user gesture inputs within the generated gesture zone and operating the one or more utility devices according to the identified user gesture inputs.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Liang Li whose telephone number is (303)297-4263(303)297-4263. The examiner can normally be reached on Monday through Friday, 8:00 AM to 5:00 PM MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer To can be reached on (571)272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/LIANG LI/Primary Examiner, Art Unit 2143